UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6095


SHAWNDELL MONTE MCFARLIN,

                    Plaintiff - Appellant,

             v.

SCOTT S. HARRIS; REDMOND K. BARNES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Cameron McGowan Currie, Senior District Judge. (2:17-cv-03215-CMC)


Submitted: March 29, 2018                                         Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawndell Monte McFarlin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shawndell Monte McFarlin appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. McFarlin v. Harris,

No. 2:17-cv-03215-CMC (D.S.C. Jan. 16, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2